Citation Nr: 0011442	
Decision Date: 04/05/00    Archive Date: 05/04/00

DOCKET NO.  93-21 880	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1. Entitlement to an increased (compensable) rating for 
arthralgia of the thoracic spine with kyphosis.

2. Entitlement to a combined rating in excess of 50 percent.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from to January 1968 
to December 1971 and from June 1977 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
The Board remanded the veteran's claims to the RO in July 
1995.  In August 1997, the Board denied the veteran's claim 
for an increased (compensable) rating for postoperative 
umbilical hernia and an earlier effective date for a 30 
percent evaluation for hiatal hernia with Schatzki ring, 
esophagitis, reflux and history of peptic ulcer.  At that 
time, the Board also remanded the veteran's claims of an 
increased (compensable) rating for a thoracic spine 
disability and for a combined rating in excess of 50 percent 
to the RO for further development.

The Board notes that a January 1996 rating decision denied 
service connection for tinnitus and a compensable rating for 
cluster headaches and for a claim of clear and unmistakable 
error in a January 1992 rating determination that denied 
service connection for a heart condition.  A timely notice of 
disagreement was received in December 1996 and a statement of 
the case was issued in September 1997 but a substantive 
appeal was not received until July 1998.  As a timely 
substantive appeal was not received as to these matters, the 
Board will confine its consideration to the issues as set 
forth on the decision title page.  See 38 U.S.C.A. §§ 7104, 
7105 (West 1991); 38 C.F.R. §§ 20.202, 20.302 (1999).

REMAND

Pursuant to the Board's August 1997 Remand, the RO scheduled 
the veteran for a VA examination in October 1998, but was 
advised that he failed to report.  In a February 1999 letter 
to the RO, the veteran's representative indicated that the 
veteran said he was never informed of a time to report for 
the VA examination and requested that the examination be 
rescheduled.  In a February 1999 letter to his 
representative, the veteran said he did not want to 
reschedule the VA examination as he recently got a new job 
and was unable to take time off for an examination.  
Thereafter, in a February 1999 letter to the RO, the 
representative requested that the veteran's VA examination be 
scheduled during evening hours or on a weekend to avoid 
jeopardizing his new job.  

In April 1999, the veteran failed to report for a rescheduled 
VA examination and, according to the examination notice, said 
he wanted to withdraw his claim.  In a letter to his 
representative, received by the RO in September 1999, the 
veteran said he received the VA examination notice just two 
days before the scheduled date.  He called (the VA medical 
center, evidently) to request a more convenient time that did 
not interfere with his new job, was told examinations were 
only given during that time and canceled his appointment.  

However, in the March 2000 informal hearing presentation, the 
veteran's representative indicated that he was advised that 
VA examinations could be arranged on a Saturday.  The 
representative talked with the veteran who stated his 
willingness to report for "any" scheduled VA examination, 
on a Saturday or another day.  The representative requested 
that the veteran be afforded another opportunity for VA 
examination.

In light of the fact that VA last examined the veteran in 
1995, and in the interest of due process, the Board agrees 
that the veteran should be given another opportunity to 
undergo VA examination.  38 C.F.R. 3.655 (1999) addresses the 
consequences of the veteran's failure to attend a scheduled 
medical examination.

Furthermore, in the March 2000 statement, the veteran's 
representative indicated that the veteran wished to raise a 
claim of increased (compensable) ratings for service-
connected bilateral hearing loss, chronic lateral 
epicondylitis and cluster headaches and requested VA 
examinations for these disabilities.  These matters are 
referred to the RO for appropriate consideration.   The 
veteran also sought entitlement to service connection for 
tinnitus, although that claim was previously denied by the RO 
in the unappealed January 1996 rating decision, as noted 
above.  The RO may wish to contact the veteran regarding the 
rules and regulations pertaining to the evidence needed to 
reopen a final, unappealed claim.  See 38 C.F.R. § 3.156(a) 
(1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Accordingly, in light of all the above, the Board believes 
the veteran's claims should REMANDED to the RO for the 
following actions:

1. The RO should request that the veteran 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.

2. The RO should schedule the veteran for 
a comprehensive VA orthopedic 
examination to determine the current 
severity of his service-connected 
thoracic spine disability (and any 
other service-connected orthopedic 
disabilities for which an increased 
rating claim has been raised, e.g., 
chronic left lateral epicondylitis).  
A copy of the notice of VA examination 
sent to the veteran should be 
associated with the claims file.  All 
indicated studies should be done and 
all manifestations of current 
disability should be described in 
detail, including any neurologic 
residuals found to result from the 
service-connected residuals of the 
thoracic spine disability (and any 
other claimed disabilities).  All 
necessary tests and studies should be 
performed and range of motion 
measurements provided.  An opinion 
should be provided regarding whether 
pain due to the service-connected 
disability(ies) significantly limits 
functional ability during flare-ups or 
with extended use.  Voyles v. Brown, 5 
Vet. App. 451, 453 (1993).  It should 
be noted whether the clinical evidence 
is consistent with the severity of the 
pain and other symptoms reported by 
the veteran.  The examiner also should 
indicate whether the affected joints 
exhibit weakened movement, excess, 
fatigability, or incoordination which 
can be attributed to the service-
connected disability. Lathan v. Brown, 
7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
claims folder, including a copy of 
this remand, should be made available 
to the examiner for review prior to 
the examination.  The rationale for 
all opinions expressed should also be 
provided.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report 
for the examination in order that he 
may make an informed decision 
regarding his participation in said 
examination. The RO should also advise 
the veteran that if he fails to report 
for the scheduled examination without 
good cause, the claim will be rated on 
the evidence of record.  38 C.F.R. 
3.655(a)-(b) (1999).

The RO should also schedule the 
veteran for any other appropriate VA 
examinations, e.g., hearing and 
neurologic, essential to adjudicating 
his claims.

3. After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record and undertake any other 
development warranted.  The RO should 
readjudicate the issues of an 
increased (compensable) rating for 
arthralgia of the thoracic spine with 
kyphosis and entitlement to a combined 
rating in excess of 50 percent and 
adjudicate any new claims the veteran 
has raised.  If any benefit for which 
a notice of disagreement has been 
received remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  The veteran should 
be informed of the requirements to 
perfect an appeal with respect to any 
new issues addressed in the 
supplemental statement of the case. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




